The appeal is from a decree on final settlement of a guardianship in the probate court, made by the executor of a deceased guardian, and on the arrival of the ward at full age. Code, § 8207. The errors presented relate to failure of the court below to charge the deceased guardian, or his estate, with interest on certain funds received by him as guardian. H. D. Westmoreland, Sr., was guardian of his minor children, Marie Westmoreland and Hawkins D. Westmoreland, Jr.
The wards owned the remainder or reversion in residence property in the city of Selma, subject to the life estate of the father and guardian; title being derived through their deceased mother. The guardian, by regular proceedings through the probate court, sold the remainder interest of his wards in this property for reinvestment. In the petition for sale it was recited that the wards were deriving no income from the property; that it was not apt to enhance in value, and the improvements were likely to depreciate in value; that it would be greatly to the interest of the wards to sell the property and reinvest the proceeds for the benefit of the wards.
The decree of sale recited that it appeared from the deposition of Samuel A. Fowlkes it would be to the interest of said minors to sell the property for reinvestment of the proceeds in bonds, notes, or bills of exchange at interest on mortgage security. The property was bought by Samuel A. Fowlkes at and for the sum of $8,000 cash. Throughout the proceedings the remainder interest of the wards was the property sold and purchased at the price stated. In the account filed by the executor for final settlement, $8,000, the purchase price of this land, was entered among the receipts, with the following:
"Note: Mrs. Lucile Westmoreland, wife of H. D. Westmoreland, Sr., owned at the date of her death, a vested remainder in the above realty. Dr. H. D. Westmoreland survived his wife, and at the date of the sale of said realty had an estate by the courtesy in the same, and was, therefore, entitled to the use of the proceeds of said sale for his life, and is not chargeable with interest on said fund."
On the hearing an agreed statement of facts signed by counsel was filed and submitted, the eleventh paragraph of which reads:
"Eleventh. That said $8,000 received for the house and lot in Selma, Ala., represents the entire value of the fee in said premises, and that said $8,000 was paid for the entire interest in said premises, and that said $8,000 and the said $321.43, and the sums mentioned as having been received from the sale of timber, are all monies received by the said H. D. Westmoreland, Sr., as guardian for the said Marie Westmoreland and the said Hawkins D. Westmoreland, Jr."
By the fourteenth paragraph it was stipulated that either party could introduce the record of proceedings and the record of any deed affecting title to the property. On the same date was filed the record of a deed from Hawkins D. Westmoreland, the surviving husband, to Samuel A. Fowlkes, conveying his life estate in the same property on a recited consideration of $1. This deed bears date a few days prior to filing the petition to sell the lands. It seems clear enough from the record, including agreement of counsel, that Fowlkes purchased the absolute title to *Page 595 
the property, acquiring the life estate by deed from the surviving husband and father of the wards, and the remainder interest of the wards from him as guardian through the judicial sale. To this end the entire purchase price of $8,000 was paid for the remainder interest, and the deed made on a nominal consideration. Did this entitle the guardian to have the use of the proceeds of sale for life in lieu of his life estate, and relieve his estate from liability for interest? We think not. In the first place, it does not appear the father intended any such result. The course pursued indicates a purpose to make a gift of his life interest to his children, much as if he had deeded such interest to them and then sold the entire fee as guardian. The method employed was to surrender the life estate that the full value should be bid for the remainder interest. But, whatever the intent, he and his executor are estopped by the judicial proceedings had at his instance to deny the full proceeds of sale were received by him as guardian for the purpose of reinvestment for the benefit of the wards.
The agreed statement of facts does not warrant the conclusion that there was any waiver of the rights of the wards. While admitting the $8,000 represented the entire value of the lands, it further admits he received the entire fund as guardian, and reserves the right to introduce the records showing conclusively such fact. The agreement merely submits the whole facts for a ruling upon the legal rights of the parties arising therefrom. It follows the guardian, or his personal representative, cannot claim a property interest in this fund or its use for life.
It became funds in the hands of the guardian for reinvestment at the date of its receipt, subject to the same fiduciary obligation of the guardian as other funds so held. The estate of the guardian is liable to account for the income from reinvestment, or interest on the funds, as the justice of the case may appear having regard to the trust relation between guardian and ward. Code, § 8149; Thompson v. Thompson, 92 Ala. 545,9 So. 465; Owens v. Peebles, 42 Ala. 338; Bryant v. Craig,12 Ala. 354. The same rules apply to the funds received by the guardian on account of timber sold from lands in which he had a life estate and his wards an interest in the reversion or remainder.
Making merchandise of standing timber by a life tenant is waste. He is liable to account therefor, whether committed actively or permissively. This rule is subject to certain incidents of the life estate in the matter of clearing lands for cultivation and marketing timber removed.
It is admitted the funds here were received by the guardian, as such, for timber sold. Prima facie, this rendered him liable for interest, and cast on the executor the burden of showing more than that he had a life interest in the lands.
We cannot subscribe to the doctrine that a life tenant, notwithstanding the funds are derived from wasting the inheritance, has the right of user for his life. Such notion rewards the wrongdoer for his wrong. It would invite waste by depleting the inheritance of valuable timbers. The fault of the argument in favor of allowing such use of funds for life is in a misconception of the incidents of the life estate with reference to growing timber.
The case may be different if the life tenant collects for a trespass by a third person, or collects the share of himself and wards on accounting by cotenants for timbers disposed of without any wrongful participation of the life tenant. These questions are not here presented. Appellee insists that in the present state of the record these questions cannot be reviewed, invoking the rule that we cannot review the conclusions of fact when the record does not show all the evidence heard by the lower court. The bill of exceptions does not in express terms recite that it contains all the evidence.
Here there is an agreed statement of facts. It sets forth all the jurisdictional facts leading to the settlements, lists the several items of funds received by the guardian, their source and date, lists articles of jewelry in the hands of the guardian, and leaves open an issue as to ownership of same. The final decree shows this issue was eliminated by later agreement of parties.
The agreed statement of facts closes by reserving to the parties the right to introduce certain record evidence. The plenary scope of the agreement, naming things not agreed upon, and defining the further testimony to be offered, was intended, we think, in connection with the records mentioned, and evidence on the issues left open touching the jewelry, to constitute the evidence on which the cause was heard. Moreover, we will not presume that other evidence was offered in contradiction of the facts agreed upon as shown by the record.
The executor having claimed immunity from an interest charge on a named ground, the parties having stipulated the facts touching that claim, with nothing to indicate incompleteness therein, it would be an unwarranted stretch of the rule to presume the court had, and acted upon, wholly different evidence.
The recital in the bill of exceptions that appellant offered the entire file in the cause, followed by the several proceedings identifying themselves as parts of the file, or marked filed of same date, will be treated as showing the entire file offered, nothing to the contrary appearing, and no suggestion of diminution or error in the record being made. *Page 596 
The recital in the decree that the findings are upon evidence adduced will, in the state of the record, be referred to the evidence shown therein, and not as indicative of other and different evidence.
Reversed and remanded.
ANDERSON, C. J., and SOMERVILLE and THOMAS, JJ., concur.